NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1 
 

                     United States Court of Appeals
                                         For the Seventh Circuit 
                                         Chicago, Illinois 60604 
                                                      
                                        Argued November 16, 2016 
                                        Decided December 6, 2016 
                                                      
                                                  Before 
 
                              FRANK H. EASTERBROOK, Circuit Judge
                               
                              MICHAEL S. KANNE, Circuit Judge 
                               
                              DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1330 
 
JOHN W. MITTVICK, et al.,                                Appeal from the United States District 
              Plaintiffs,                                Court for the Northern District of Illinois, 
                                                         Western Division. 
              and                                         
                                                         No. 99 CV 50143 
ROBERT K. NEUMAN                                          
            Proposed Plaintiff‐Intervenor‐               Philip G. Reinhard, 
            Appellant,                                   Judge. 
 
              v. 
 
STATE OF ILLINOIS, et al., 
              Defendants‐Appellees. 
 
                                                  O R D E R 

        Robert Neuman wants to intervene as a plaintiff in a case that, according to the 
district court’s docket, was dismissed sixteen years ago. Neuman’s attorney attempts to 
justify this extraordinary request by contending that the case was never really dismissed, 
that  Neuman  just  recently  learned  about  the  case,  that  the  defendants  would  not  be 
prejudiced by intervention, and that the defendants tricked the plaintiffs into pausing the 
No. 16‐1330                                                                              Page 2 
 
litigation.  The  district  court  denied  Neuman’s  petition  because  the  case  was  indeed 
properly  dismissed  sixteen  years  ago,  so  there  is  no  case  in  which  Neuman  can  now 
intervene. We affirm. 

        Over  twenty  years  ago,  in  1992,  white  men  who  were  denied  employment  or 
promotion by the Illinois State Police sued, claiming that the agency had violated their 
equal‐protection rights and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐2. 
See Koski v. Gainer, No. 92 C 3293, (N.D. Ill. Nov. 19, 1993). The district court certified a 
class of approximately 5,000 applicants, with Aaron Booker as class representative, under 
FED.  R.  CIV.  P. 23(b)(2), the provision primarily used for injunctive or declaratory relief. 
Bishop v. Gainer, 272 F.3d 1009, 1018 (7th Cir. 2001); Koski v. Gainer, No. 92 C 3293, 1993 
WL 153828, at *1, *4–*5 (N.D. Ill. May 6, 1993). Kimberly Sutherland represented the class. 
After a bench trial the district court found for the class on some of their claims, ruling that 
the Illinois State Police’s hiring practices discriminated against white men by requiring 
their test scores to be higher than those of women or racial minorities. Koski v. Gainer, No. 
92 C 3293, 1997 WL 619858, at *3 (N.D. Ill. Sept. 30, 1997). Neuman was an absent class 
member. 

         On appeal to this court on the issue of relief, we wrote that Sutherland’s choice of 
language  contributed  to  confusion  about  what  monetary  relief  the  district  court  had 
intended to order. See Bishop v. Gainer, 272 F.3d 1009, 1018 (7th Cir. 2001) (noting that the 
district court and the plaintiffs sometimes referred specifically to back pay but other times 
only more ambiguously to damages). Because the class was certified under Rule 23(b)(2), 
we explained that the class members could recover only equitable relief. Id. at 1017–18. 
Although back pay could be included in equitable relief, other forms of monetary relief 
could  not  because  the  class  was  not  certified  under  Rule  23(b)(3).  Id.  We  ultimately 
allowed class members to file separate, individual claims for back pay or other monetary 
relief. Id. at 1019–20. The class petitioned the Supreme Court for certiorari on the issue of 
class‐wide relief, but the Court denied the petition in 2002. Booker v. Illinois, 535 U.S. 1055 
(2002). 

         Before we had decided that earlier appeal, two class members―John W. Mittvick 
and Edward Urban―filed the suit underlying the current appeal. This second suit, filed 
in  1999,  raised  the  same  claims  as  in  the  1992  case  but  also  asserted  a  class  under 
Rule 23(b)(3). The complaint sought a variety of damages, including monetary relief, that 
at  the  time  was  debatably  unavailable  in  the  1992  case.  The  case  was  short‐lived.  The 
docket entry for November 17, 1999, reflects a minute order by the magistrate judge that 
No. 16‐1330                                                                        Page 3 
 
states: “Plaintiff’s oral motion to dismiss this case without prejudice pursuant to FRCP 
41(a) is granted.” 

        Almost  sixteen  years  after  the  district  court  entered  the  order  “dismiss[ing]  the 
[1999] case,” Neuman, who is represented by Sutherland, asked to intervene in it. The 
Illinois State Police had hired him in 2001, after the district court ruled in favor of the 
class (of which he was a member) in the 1992 case. In his petition to intervene in the 1999 
case, he seeks “back pay and damages, on behalf of the successful absent members” of 
the class in the 1992 case.   

       The district court rejected Neuman’s arguments for intervention. First, Neuman 
contended  that  the  1999  case  had  never  been  dismissed  because  the  district  court  had 
granted  only  “[p]laintiff’s  oral  motion  to  dismiss”  (emphasis  added).  The  singular 
apostrophe, he argued, meant that the court had dismissed only the claims of one of the 
two named plaintiffs. Second, Neuman contended that the court could not have validly 
dismissed the case without notifying absent class members of the dismissal, which it did 
not do. Third, with the case still alive, he maintained that intervention was proper: the 
petition  was  timely  because  he  had  learned  about  the  case  only  in  2015;  intervention 
would  not  prejudice  the  defendants  because  the  case  never  had  advanced  beyond  the 
pleading stage; he would be prejudiced if he was not allowed to intervene; and, because 
the state had lied to the plaintiffs almost sixteen years ago, he may enter the case now. 
The  district  court  ruled,  however,  that  the  1999  case  had  been  validly  dismissed  over 
sixteen years earlier, so intervention was not possible.   

        Repeating the arguments that he raised in the district court, Neuman maintains in 
this  court  that  the  district  court  erred  in  denying  his  motion  to  intervene.  But  each 
argument he now raises is meritless. 

       We begin with Neuman’s contention that the case is open. This case closed in 1999, 
when the judge granted “[p]laintiff’s oral motion to dismiss this case. . . .” The object of 
this sentence is “the case.” That means that a plaintiff asked the court to dismiss, and the 
court dismissed, “the case,” not just one plaintiff’s claims in it. After this docket entry, 
nothing  further  happened  for  almost  sixteen  years;  the  court,  the  parties,  and  their 
attorneys acted as though the case was closed. In determining if a ruling is the final one 
in a case, “[t]he test is not the adequacy of the judgment but whether the district court 
has finished with the case.” Chase Manhattan Mortg. Corp. v. Moore, 446 F.3d 725, 726 (7th 
Cir. 2006). Thus the case was, and is, over. 
No. 16‐1330                                                                                    Page 4 
 
        Neuman responds that the dismissal was invalid because the district court did not 
notify  putative  class  plaintiffs  of  the  proposed  dismissal.  But  even  if  such  notice  was 
required and not provided (a point we need not address), the lack of notice does not help 
Neuman intervene now. For one thing, if the district court erroneously dismissed the case 
in 1999, that supposed error might have created an appealable issue for the plaintiffs or 
a proposed intervenor back then; it would not keep the case open forever. In any event, 
when a person attempts to intervene in a case by right or permission, the petition must 
be  “timely,”  and  the  district  court’s  ruling  about  timeliness  is  reviewed  for  abuse  of 
discretion. FED. R. CIV. P. 24; see also Sokaogon Chippewa Cmty. v. Babbitt, 214 F.3d 941, 949 
(7th Cir. 2000) (permissive intervention); Ligas ex rel. Foster v. Maram, 478 F.3d 771, 773 
(7th  Cir.  2007)  (intervention  as  of  right).  The  test  for  timeliness  is  independent  of  the 
statute of limitations of the substantive claim and has four factors: “(1) the length of time 
the intervenor knew or should have known of his interest in the case; (2) the prejudice 
caused to the original parties by the delay; (3) the prejudice to the intervenor if the motion 
is denied; (4) any other unusual circumstances.” Grochocinski v. Mayer Brown Rowe & Maw, 
LLP, 719 F.3d 785, 797–98 (7th Cir. 2013) (quoting Sokaogon Chippewa Cmty., 214 F.3d at 
949). The district court reasonably found that Neuman’s petition fails on all four factors.   

        Neuman  loses  on  the  first  factor  because  he  could  have  tried  to  intervene  over 
fifteen years  ago  and  he  has  no  good  excuse  for  his  delay.  He  asserts  that  in  2001  an 
attorney (whose name he does not recall) told him, and the docket from the 1992 cases 
suggests, that he could not sue separately for damages from the conduct underlying the 
1992 case. He adds that he did not learn about the 1999 case until 2015, when Sutherland 
found  him.  But  in  2001,  when  the  unnamed  attorney  said  that  Neuman  could  not  sue 
separately  for  damages,  a  diligent  member  of  the  1992  class  would  have  contacted 
Sutherland, the class attorney of record, to ask about the prospect of another suit. Had 
Neuman—himself a member of that 1992 class—done this, Sutherland could have alerted 
him then to the 1999 case. His fifteen‐year delay is thus attributable to his own lack of 
diligence. 

        We  have  upheld  a  district  court’s  decision  to  deny  intervention  to  proposed 
intervenors who, through lack of diligence, delayed for a similarly prolonged period. See 
Lewis  v.  City  of  Chicago,  Illinois,  702 F.3d  958,  963  (7th  Cir.  2012)  (fourteen‐year  delay). 
Sutherland knows that a several‐year delay in asking to intervene in pending cases can 
justify denying the request. She represented proposed intervenors in United States v. City 
of Chicago. 897 F.2d 243 (7th Cir. 1990). There, black female patrol officers petitioned to 
intervene  in  a  pending  discrimination  suit  seventeen  years  after  the  case  began.  We 
wrote:  “Motions  to  intervene  must  be  ‘timely,’  FED.  R.  CIV.  P.  24(a),  and  this  motion, 
No. 16‐1330                                                                                      Page 5 
 
coming 17 years into the case, threatens to breathe life into a question (quotas) that has 
been resolved to the satisfaction of the original parties.” Id. at 244. We concluded that it 
was  not  an  abuse  of  discretion  for  the  district  court  to  reject  the  motion  to  intervene, 
“[e]specially not when the lawyer representing these potential intervenors appeared in 
1984 to represent a group of black female officers (the Augustus class) in order to make a 
similar request for additional quotas.” Id.   

        The  second  and  third  factors  do  not  help  Neuman  either.  Neuman  argues  that 
intervention in this case will not prejudice the state because nothing has ever happened 
in it, but that he would be prejudiced without intervention because it is now too late to 
sue for back pay. But the state would be prejudiced because evidence from decades ago 
is now stale. And Neuman had a chance to pursue back pay when this court in 2001 ruled 
that he could. See Bishop, 272 F.3d at 1019–20. 

        Neuman invokes  the  fourth factor to argue for intervention, but it  too  does  not 
favor him. He contends that the named plaintiffs, Mittvick and Urban, were tricked into 
abandoning this case sixteen years ago. (According to him, the state falsely told the two 
men that they had to file their own EEOC charges, that their claims were untimely, and 
that they could get full relief in the 1992 case. Neuman also asserts that Mittvick’s attorney 
lied to Mittvick about the status of his case.) Even if this is true, none of these statements 
was made to Neuman. So Neuman cannot validly contend that the statements delayed 
his request to intervene. 

       Because  we  conclude  that  the  district  court  reasonably  ruled  that  Neuman’s 
petition to intervene was untimely, we need not reach the state’s other arguments that 
Neuman’s intervention was also barred by the doctrine of laches and res judicata. 

       Accordingly, we AFFIRM the district court’s judgment.